DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 03/20/2020, has been received, entered, and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below. 
References 2017-182123, 2018-058301 and 2016-177438 are general background reference(s) covering printing system including a printer, a PC, and a mediation server.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the prior art searched Ding US 2015/0324153 A1 discloses a printer (fig.1, printing device 130) comprising: 
a communication interface (fig.1, network initialization unit 131); 
(¶ 0057), cause the printer to: 
     receive print data corresponding to a print target image and data identification information identifying, the print data from a server via the communication interface (¶ 0052) (Note: the printing device receives the latest print task ID in the print task list from the cloud print server and it requests to download at least one new print task from the cloud print server, the at least one new print task corresponding to at least one print task ID),      
           wherein in a case where a print request for causing the printer to execute printing of the print target image is received from a terminal device, the server stores data-related information related to the print data and the data identification information in a first table in association with each other (¶ 0050) (Note: the cloud print server receives a print request from the computing device, and adds a print task entry in the print task list of the requested printing device, the print task entry comprising a print task ID and print task content).
     Referring to claim 1, the prior art searched Furuta US 2018/0270387 A1 discloses the server sends the print data and the data identification information to the printer (¶ 0042-¶ 0044); in a case where the print data and the data identification information are received from the server, store target data obtained by using the print data and the data identification information in a second table in association with each other (¶ 0045-¶ 0046).
a memory storing computer-readable instructions therein, wherein the computer-readable instructions, when executed by the processor, cause the printer to: in a case where a predetermined timing has arrived, send a related information request to the server via the communication interface, the related information request being a signal for requesting the server to send content-related information related to contents in the first table; receive the content-related information from the server via the communication interface in response to sending the related information request to the server; and in a case where the content-related information is received from the server, execute a matching process of matching the contents of the first table with contents of the second table by using the content-related information.”
It follows that claims 2-11are then inherently allowable for depending on allowable base claim 1.
Referring to claim 12, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675